Citation Nr: 0326469	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus and loss 
of balance.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




REMAND

On October 23, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain all records from 
the VA medical center in Bedford, 
Massachusetts, dated from January 1992 to 
February 1992 and to specifically include 
any records of psychologic or psychiatric 
testing during that period; also request 
records of the veteran's psychiatric 
treatment at the Jamaica Plains, and West 
Roxbury, Massachusetts, VA Medical 
Centers during the period since January 
1997.

2.  The RO should request the veteran's 
complete medical records from each health 
care provider identified by the veteran 
in Release of Information forms signed in 
February 2003, unless the veteran or the 
health care provider has already 
submitted the requested records or 
specifically indicated that no such 
records are available.  If a particular 
health care provider has indicated that 
additional information is necessary in 
order to forward the veteran's medical 
records, the RO should attempt to provide 
that information.

3.  The RO should request from the 
National Personnel Records Center, or 
other appropriate agency, the veteran's 
service mental hygiene records.

4.  After obtaining the records requested 
above, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an ears 
examination:  The claims folder must be 
provided to the examiner for review.  The 
examiner should determine whether or not 
the veteran has tinnitus.  If so, the 
examiner should provide an opinion as to 
whether it is as likely as not that the 
tinnitus is the result of acoustic trauma 
or otitis incurred during the veteran's 
service.  The examiner should also state 
whether or not the veteran has any 
condition resulting in loss of balance.  
If so, the examiner should provide an 
opinion as to whether it is as likely as 
not that any such condition is the result 
of exposure to acoustic trauma in 
service.

5.  After obtaining the records requested 
above, the RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination:  The 
claims folder must be provided to the 
examiner for review.  The examiner should 
provide a diagnosis of all psychiatric 
disorders present.  The examiner should 
provide an opinion as to whether it is as 
likely as not that any current 
psychiatric disorder was present in 
service.  If any psychosis is found, the 
examiner should further provide an 
opinion as to whether it is as likely as 
not that any current psychosis was 
present within one-year following the 
veteran's separation from service.  If a 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should provide in specific 
detail what stressor or stressors 
incurred during the veteran's service 
support such a diagnosis and should 
explain how those stressors meet the 
criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





